Exhibit 10.1

 

2013 EXECUTIVE PERFORMANCE BONUS PLAN

 

Purpose

 

Pursuant to the authority granted under CombiMatrix Corporation Compensation
Committee Charter, the Compensation Committee (the “Committee”) of CombiMatrix
Corporation (the “Company” or “our”) has adopted this 2013 Executive Performance
Bonus Plan (the “Plan”) effective as of May 31, 2013.  The purpose of this Plan
is to motivate executives to achieve the Company’s objectives and to minimize
turnover for participants.  The Plan is intended to permit the payment of
bonuses that qualify as performance-based compensation under Internal Revenue
Code Section 162(m).

 

Structure

 

The performance bonus shall be tied exclusively to the achievement of our 2013
net revenue target as determined by the Committee. The following table shows the
target bonus amount, based on the level of achievement of our 2013 revenue
target.  The range is between 90% - 150% of the 2013 target.  Anything below 90%
will not qualify for bonus payout; anything above 150% will be paid out at that
level.

 

% of

 

 

 

Budgeted

 

 

 

Revenues

 

 

 

Achieved

 

Bonus Amount

 

90%

 

$25,000

 

100%

 

$50,000

 

110%

 

30% of Base Salary

 

130%

 

40% of Base Salary

 

150%

 

50% of Base Salary

 

 

There shall be no pro rata increase in bonus payout between the 90% and 100%
target level achieved, but that bonus payments will be computed on a pro rata
basis between 101% and 150% of the target achieved, which shall be the cap for
the bonus plan.

 

Eligible Executives

 

The following three executives are eligible for this program:

 

Mark McDonough, CEO

Scott Burell, CFO

Rick Hockett, Jr., M.D., CMO

 

1

--------------------------------------------------------------------------------


 

Payments

 

In order to receive a bonus, the participant must be employed by CombiMatrix or
CombiMatrix Diagnostics at the time bonuses are distributed.  Bonus calculation
will occur once the auditors have completed their annual audit and the revenue
numbers are known, and will be paid out within seventy-five days following
December 31, 2013.

 

To be better aligned with the goals of the organization as a whole, Mark
McDonough will forfeit his separate compensation plan. The following schedule
provides an example of what the payouts would be based on the Company achieving
100% of the budgeted revenue target:

 

 

 

 

 

% of

 

 

 

 

 

 

 

Budgeted

 

 

 

 

 

Annual

 

Revenues

 

Bonus

 

Participant

 

Salary

 

Achieved

 

Amount

 

Mark McDonough

 

$

260,000

 

100%

 

$

50,000

 

Scott R. Burell

 

$

236,974

 

100%

 

$

50,000

 

Rick Hockett

 

$

350,001

 

100%

 

$

50,000

 

 

In the event the Company achieved 150% of the revenue target or above, the
maximum potential payouts would be:

 

 

 

 

 

% of

 

 

 

 

 

 

 

Budgeted

 

 

 

 

 

Annual

 

Revenues

 

Bonus

 

Participant

 

Salary

 

Achieved

 

Amount

 

Mark McDonough

 

$

260,000

 

150%

 

$

130,000

 

Scott R. Burell

 

$

236,974

 

150%

 

$

118,487

 

Rick Hockett

 

$

350,001

 

150%

 

$

175,001

 

 

The Compensation Committee retains the latitude to adjust, or eliminate the
award, due to unforeseen circumstances. The EPB, as described is revenue driven.
To be successful and receive the Compensation Committees payout approval, gross
margin percentage, expense ratios, cash burn targets, and cash collections
budgets, need to be generally comparable to those defined in the 2013 CBMX
consolidated budget. The Committee wishes to encourage management and will not
withhold approval, if there is substantial performance improvement during 2013.

 

Respectfully submitted,

 

THE COMPENSATION COMMITTEE

CombiMatrix Corporation

 

2

--------------------------------------------------------------------------------